Citation Nr: 0416053	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an earlier effective date for the payment of 
Department of Veterans Affairs (VA) compensation at the full-
dollar rate under Public Law 106-377 for Filipino veterans 
residing in the United States.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines.

In his VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran requested a personal hearing before a Veterans Law 
Judge (VLJ) sitting at the RO.  

This case is therefore REMANDED to the RO for the following 
development:

The RO should schedule a hearing before a 
Veterans Law Judge at the RO, or obtain 
documentation from the appellant to the 
effect that he no longer wishes such a 
hearing.  Full documentation of all 
contact with the appellant should be 
placed in the claims file, as well as a 
complete record of the appellant's 
appearance or failure to appear at any 
scheduled hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




